NO. 12-04-00105-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


§


IN RE: EDDIE CABELLO,§
	ORIGINAL PROCEEDING
REL.ATOR
§




MEMORANDUM OPINION
	Relator seeks a writ of mandamus requiring the Anderson County District Clerk to transmit
to this Court his pretrial application for writ of habeas corpus related to pending felony criminal
charges pending against him in Anderson County.  He further seeks a writ of prohibition against the
judge of the Third Judicial District Court in Anderson County enjoining him from proceeding to trial
on the merits until this Court disposes of Relator's pretrial writ application.  We deny the writs.
	Each court of appeals may issue a writ of mandamus and all other writs necessary to enforce
the jurisdiction of the court.  Tex. Gov't Code Ann. § 22.221(a)(Vernon Supp. 2003).  A court of
appeals may issue writs of mandamus against a judge of a district or county court in the court of
appeals district or a judge of a district court who is acting as a magistrate at a court of inquiry.  Tex.
Gov't Code Ann. § 22.221(b) (Vernon Supp. 2004).  However, a court of appeals has no
jurisdiction to issue a writ of mandamus against a district clerk.  See id.; In re Bernard, 993 S.W.2d
453, 454 (Tex. App.-Houston [1st Dist.] 1999, orig. proceeding).  
	Furthermore, we have no original jurisdiction to grant a writ of habeas corpus in a criminal
proceeding.  See Tex. Gov't Code Ann. § 22.221(d) (Vernon Supp. 2004).  Therefore, Relator has
not shown that he is entitled to relief against the trial judge.  Accordingly, Relator's petition for writ
of mandamus and writ of prohibition is denied.
  DIANE DEVASTO 
									   Justice
Opinion delivered April 14, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)